Citation Nr: 1121581	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-46 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a cervical spine condition (neck disability).

2.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a bilateral shoulder condition.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The issue of entitlement to service connection for a cervical spine disability as secondary to the service-connected lumbar disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The RO denied the Veteran's request to reopen his claim for entitlement to service connection for a cervical spine disability in a November 2006 rating decision; the Veteran did not submit a timely substantive appeal.

2.  The RO denied the Veteran's claim for entitlement to service connection for a bilateral shoulder disability in a November 2006 rating decision; the Veteran did not submit a timely substantive appeal.

3.  New and material evidence has not been received to reopen the claims for entitlement to service connection for cervical spine and bilateral shoulder disabilities.


CONCLUSION OF LAW

New and material evidence has not been received since the November 2006 rating decision that denied reopening the claim for entitlement to service connection for a cervical spine disability and denied entitlement to service connection for a bilateral shoulder disability, thus the claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied entitlement to service connection for a cervical spine condition in October 2004.  The Veteran submitted a Notice of Disagreement (NOD) in January 2005 and the RO issued a Statement of the Case (SOC) in December 2005.  After issuance of the SOC, VA requires the Veteran to submit a substantive appeal within one year of the issuance of a rating decision or within 60 days of the issuance of the SOC, whichever date is later.  Here, the substantive appeal was not received until March 2006, more than one year after the issuance of the rating decision and more than 60 days after the issuance of the SOC; therefore the October 2004 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

The RO treated the untimely substantive appeal as a request to reopen the claim for entitlement to service connection for a cervical spine disability and subsequently denied the request in November 2006.  The Veteran submitted a NOD and the RO issued the SOC on March 12, 2008.  Unfortunately, the substantive appeal was received on May 23, 2008, more than one year after the issuance of the rating decision and more than 60 days after the issuance of the SOC.  Therefore, the November 2006 rating decision is final.  Id.

The RO denied the initial claim for entitlement to service connection for a bilateral shoulder disability in November 2006.  The Veteran submitted a NOD and the RO issued the SOC on March 12, 2008.  Unfortunately, the substantive appeal was received on May 23, 2008, more than one year after the issuance of the rating decision and more than 60 days after the issuance of the SOC.  Therefore, the November 2006 rating decision is final.  Id.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the RO denied the initial claim for entitlement to service connection for a cervical spine disability in October 2004 because the evidence did not show that the condition had onset during or was caused or aggravated by service.  Specifically, the RO found that service treatment records (STRs) did not show treatment or complaint of a cervical spine disability during service and noted that the first complaints and treatment for the condition were not documented until 1994, twenty four years after separation from service.  The RO denied reopening the claim in November 2006 because the evidence submitted was cumulative of evidence previously considered and did not relate to an unestablished fact necessary to substantiate the claim.  Specifically, the evidence did not show onset during, relationship to, or aggravation of a cervical spine disability during service.

Since November 2006, the Veteran has submitted VA outpatient treatment records and private treatment records.  Unfortunately, these records indicate only that he continues to suffer a cervical spine disability at this time, which is not in dispute.  None discuss the etiology of the cervical spine disability or relate the disability to service.  Accordingly, the Board finds that the evidence submitted since November 2006, while new, is cumulative of the evidence previously considered.  Accordingly, without evidence that is both 'new' and 'material', the Board cannot reopen the claim for entitlement to service connection for a cervical spine disability.

The RO denied the initial claim for entitlement to service connection for a bilateral shoulder disability in November 2006 because the evidence failed to show that the condition had onset during or was caused or aggravated by service.  The RO stated that the STRs did not show treatment or complaint of shoulder disabilities during service and that the first shoulder complaints were not documented until 1994, twenty four years after separation from service.  

Since November 2006, the Veteran has submitted VA outpatient treatment records and private treatment records.  Unfortunately, these records indicate only that he continues to suffer a bilateral shoulder disability.  None discuss the etiology of the bilateral shoulder disability or relate the disability to service.  Accordingly, the Board finds that the evidence submitted since November 2006, while new, is cumulative of the evidence considered at the time of the November 2006 rating decision.  Accordingly, without evidence that is both 'new' and 'material', the Board cannot reopen the claim for entitlement to service connection for a bilateral shoulder disability.

Briefly, in argument dated February 2011 the Veteran states that his claim for entitlement to service connection for a cervical spine disability should be reopened because a March 2004 VA examiner provided a negative nexus opinion without having reviewed his claims file.  

Review of the examination report shows that the Veteran reported jumping from a helicopter and that he landed poorly, injuring his back.  He stated that he was treated with medication.  He also reported onset of neck pain as 1994 and provided treatment history.  Evidence of record at the time of the VA examination included the STRs, which show no complaints or treatment of the cervical spine.  Further, STRs show no evidence of other injuries sustained as a result of jumping from a helicopter.  Other evidence of record at the time of the VA examination included private treatment records.  The private treatment records show cervical spine treatment commencing in 1994 and note that the condition was the result of being hit on the head by a tree 15 years prior.  None of the private treatment records show that the Veteran reported injuring his cervical spine during service.  In fact, the Veteran did not relate his cervical spine injury to service until he filed his initial service connection claim in June 2003.  Therefore, the Board finds that the Veteran was not prejudiced by the VA examiner's inability to review the claims file at the time he rendered his negative nexus opinion.  A problem with a prior VA examination does not provide material evidence in support of reopening this claim. 

In sum, while the evidence submitted since the November 2006 rating decision is new, the evidence is not material as it fails to show that either condition had onset during or is related to service.  Having found that the evidence is not new and material, the Board concludes that no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In this case, the notice letter provided to the Veteran in July 2008 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claims were previously denied.  Consequently, the Board finds that adequate notice has been provided.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, VA has no duty to provide examinations for either claim on appeal because the claims have not been reopened for consideration on the merits.  38 U.S.C.A. § 38 C.F.R. § 3.159(c)(4)(iii).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and the Veteran submitted private treatment records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having not been submitted, the claims for service connection for a cervical spine disability and bilateral shoulder disability are not reopened and the appeal is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


